       Case 2:19-cv-01272-ODW-JEM Document 19 Filed 04/12/19 Page 1 of 1 Page ID #:60




                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
Chris Langer                                                      CASE NUMBER


                                                                                2:19-cv-01272-ODW-JEM
                                                   PLAINTIFF(S)
                                 v.
Banneret, LLC et al
                                                                    REFERRAL OF MOTION TO DISQUALIFY
                                                                         JUDGE / MAGISTRATE JUDGE
                                                DEFENDANT(S).



    A Motion to Disqualify Judge / Magistrate Judge Otis D. Wright, II                           was filed
on         4/11/19           . Pursuant to General Order 19-03 and Local Rule 72-5, this motion is referred
to Judge Andre Birotte Jr                           for determination.




                                                                    Clerk, U. S. District Court




                   4/12/2019                                        By Ed Sambrano
         Date                                                          Deputy Clerk


                                                  FOR COURT USE ONLY

Ruling on prior motion(s):             Yes      No . Refer to document number(s)




cc:      Judge Assigned to Case
         Judge Assigned to Determine Motion
         Counsel of Record



CV-54 (03/19)                           REFERRAL OF MOTION TO DISQUALIFY JUDGE / MAGISTRATE JUDGE
